     Case 8:18-cv-00829-JAK-JPR Document 12 Filed 12/08/20 Page 1 of 1 Page ID #:840



 1
 2
                                                                   JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JESUS VARGAS ALCALA,              ) Case No. SACV 18-0829-JAK (JPR)
                                        )
12                       Petitioner,    )
                                        )          J U D G M E N T
13                  v.                  )
                                        )
14    RON BROOMFIELD, Acting            )
      Warden,                           )
15                                      )
                         Respondent.    )
16                                      )
17          Pursuant to the Order Accepting Findings and Recommendations
18    of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this
20    action is dismissed with prejudice.
21
22    DATED: 'HFHPEHU
                                         JOHN A. KRONSTADT
23                                       U.S. DISTRICT JUDGE
24
25
26
27
28
